

116 HR 3393 IH: To amend the Communications Act of 1934 to prohibit Federal funding for the Corporation for Public Broadcasting after fiscal year 2021.
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3393IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Lamborn (for himself, Mr. McClintock, Mr. Biggs, Mr. Gosar, Mr. Rooney of Florida, Mr. Gohmert, Mr. Babin, Mr. Norman, Mr. Wright, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit Federal funding for the Corporation for Public
			 Broadcasting after fiscal year 2021.
	
		1.Prohibition on Federal funds for Corporation for Public Broadcasting after fiscal year 2021
 (a)In generalSection 396 of the Communications Act of 1934 (47 U.S.C. 396) is amended by adding at the end the following new subsection:
				
 (m)Prohibition on Federal funds after fiscal year 2021No Federal funds may be made available to the Corporation for Public Broadcasting after fiscal year 2021..
 (b)Corporation prohibited from accepting Federal fundsSubsection (g) of such section is amended— (1)in paragraph (2)(A), by inserting subject to paragraph (3)(C), before obtain; and
 (2)in paragraph (3)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (C)accepting funds from the Federal Government after fiscal year 2021.. (c)Conforming amendmentSubsection (k)(3)(A)(iv)(II) of such section is amended by inserting through fiscal year 2021 after amounts received.
			